COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER DENYING EN BANC RECONSIDERATION

Appellate case name:        In the Matter of C.L.Z.

Appellate case number:      01-20-00584-CV

Trial court case number:    20-CJV-023749

Trial court:                County Court at Law #3 of Fort Bend County, Texas

       The en banc court has unanimously voted to deny C.L.Z.’s motion for en banc
reconsideration. Accordingly, the en banc court hereby DENIES the motion.


Justice’s signature: /s/ Gordon Goodman
                    Acting for the Court

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: July 21, 2022